COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-437-CR
CLARENCE R. ENSEY                                                                    
APPELLANT
V.
THE STATE OF TEXAS                                                                    
STATE
----------
FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's "First Amended Motion To Withdraw
Appeal." The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a). No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P. 43.2(f).
                                                                           
PER CURIAM
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED FEBRUARY 13, 2003]

1. See Tex. R. App. P. 47.4.